 


110 HR 2317 PCS: Lobbying Transparency Act of 2007
U.S. House of Representatives
2007-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
II 
Calendar No. 183
110th CONGRESS 1st Session 
H. R. 2317 
IN THE SENATE OF THE UNITED STATES 

May 25, 2007
Received and read the first time


June 4, 2007
Read the second time and placed on the calendar

AN ACT 
To amend the Lobbying Disclosure Act of 1995 to require registered lobbyists to file quarterly reports on contributions bundled for certain recipients, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Lobbying Transparency Act of 2007. 
2.Quarterly Reports by Registered Lobbyists on Contributions Bundled For Certain Recipients 
(a)In GeneralSection 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended by adding at the end the following new subsection: 
 
(d)Quarterly Reports on Contributions Bundled For Certain Recipients 
(1)In generalNot later than 45 days after the end of the quarterly period beginning on the first day of January, April, July, and October of each year, each registered lobbyist who bundles 2 or more contributions made to a covered recipient in an aggregate amount exceeding $5,000 for such covered recipient during such quarterly period shall file a report with the Secretary of the Senate and the Clerk of the House of Representatives containing— 
(A)the name of the registered lobbyist; 
(B)in the case of an employee, his or her employer; and 
(C)the name of the covered recipient to whom the contribution is made, and to the extent known the aggregate amount of such contributions (or a good faith estimate thereof) within the quarter for the covered recipient. 
(2)Exclusion of certain informationIn filing a report under paragraph (1), a registered lobbyist shall exclude from the report any information described in paragraph (1)(C) which is included in any other report filed by the registered lobbyist with the Secretary of the Senate and the Clerk of the House of Representatives under this Act. 
(3)Requiring submission of information prior to filing reportsNot later than 25 days after the end of a period for which a registered lobbyist is required to file a report under paragraph (1) which includes any information described in such section with respect to a covered recipient, the registered lobbyist shall transmit by certified mail to the covered recipient involved a statement containing— 
(A)the information that will be included in the report with respect to the covered recipient; 
(B)the source of each contribution included in the aggregate amount referred to in paragraph (1)(C) which the registered lobbyist bundled for the covered recipient during the period covered by the report and the amount of the contribution attributable to each such source; and 
(C)a notification that the covered recipient has the right to respond to the statement to challenge and correct any information included before the registered lobbyist files the report under paragraph (1). 
(4)Definition of registered lobbyistFor purposes of this subsection, the term registered lobbyist means a person who is registered or is required to register under paragraph (1) or (2) of section 4(a), or an individual who is required to be listed under section 4(b)(6) or subsection (b). 
(5)Definition of bundled contributionFor purposes of this subsection, a registered lobbyist bundles a contribution if— 
(A)the contribution is received by a registered lobbyist for, and forwarded by a registered lobbyist to, the covered recipient to whom the contribution is made; or 
(B)the contribution will be or has been credited or attributed to the registered lobbyist through records, designations, recognitions or other means of tracking by the covered recipient to whom the contribution is made. 
(6)Other definitionsIn this subsection— 
(A)the term contribution has the meaning given such term in the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.), except that such term does not include a contribution in an amount which is less than $200; 
(B)the terms candidate, political committee, and political party committee have the meaning given such terms in the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.); 
(C)the term covered recipient means a Federal candidate, an individual holding Federal office, a leadership PAC, a multicandidate political committee described in section 315(a)(4) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)(4)), or a political party committee; and 
(D)the term leadership PAC means, with respect to an individual holding Federal office, an unauthorized political committee which is associated with such individual, except that such term shall not apply in the case of a political committee of a political party. . 
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to the second quarterly period described in section 5(d)(1) of the Lobbying Disclosure Act of 1995 (as added by subsection (a)) which begins after the date of the enactment of this Act and each succeeding quarterly period. 
   Passed the House of Representatives May 24, 2007. Lorraine C. Miller, Clerk.   

June 4, 2007 
Read the second time and placed on the calendar 
